Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments of 11-22-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method for automatically controlling the speed of a vehicle, the method comprising: 
determining a speed limit; 
determining an offset value  that relies on at least one of 
driver-defined offset values and 
learned driver behaviors 
when operating the vehicle by 
referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.

Wang discloses locations of a speed map where the speeding zone can be observed. Wang is silent as to “…referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.
Wang is silent as to “[a]  method for automatically controlling the speed of a vehicle, the method comprising: 
determining a speed limit; 
determining an offset value  that relies on at least one of 
driver-defined offset values and 
learned driver behaviors 
when operating the vehicle by 
referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.


Cudak teaches where a speed limit can be exceeded for a time to comply with the regional habit of everyone speeding however if there are a large number of speeding tickets then the speeding can be cancelled.   Cudak is silent as to each entry being associated with the offset value. 
Cudak is silent as to “…referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.
Cudak is silent as to “[a]  method for automatically controlling the speed of a vehicle, the method comprising: 
determining a speed limit; 
determining an offset value  that relies on at least one of 
driver-defined offset values and 
learned driver behaviors 
when operating the vehicle by 
referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.

Perl teaches observing a pattern of the user and if they are speeding.  Perl is silent as to “…referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.

Perl is silent as to “[a]  method for automatically controlling the speed of a vehicle, the method comprising: 
determining a speed limit; 
determining an offset value  that relies on at least one of 
driver-defined offset values and 
learned driver behaviors 
when operating the vehicle by 
referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.

Hern teaches a speeding offset value of 5 MPH past the speed limit on divided roads.  Hern is silent as to the offset value being learned from learned behaviors.   Hern is silent as to “…referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.
Hern is silent as to “[a]  method for automatically controlling the speed of a vehicle, the method comprising: 
determining a speed limit; 
determining an offset value  that relies on at least one of 
driver-defined offset values and 
learned driver behaviors 
when operating the vehicle by 
referencing a speed map that is generated with the use of at least one of 
geographic speed limits and 
learned driver behaviors, the speed map comprising 
a plurality of entries, 
each entry associating one of the offset values with a respective speed limit; and 
automatically setting the speed of the vehicle according to 
the speed limit and 
the determined offset value”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668